


Exhibit 10.4
FIRST AMENDMENT
TO THE
PNM RESOURCES, INC.
EXECUTIVE SAVINGS PLAN II
Effective as of December 15, 2004, PNM Resources, Inc. (the “Company”) adopted
the PNM Resources, Inc. Executive Savings Plan II (the “Plan”). The Plan has
been amended on a number of occasions, with the most recent restatement being
generally effective as of January 1, 2009. By this instrument, the Company now
desires to amend the Plan to eliminate the special credits that are provided due
to a Change in Control.
1.    This First Amendment shall be effective as of January 1, 2012.
2.    This First Amendment amends only the provisions of the Plan as set forth
herein, and those provisions not expressly amended hereby shall be considered in
full force and effect. Notwithstanding the foregoing, this First Amendment shall
supersede the provisions of the Plan to the extent those provisions are
inconsistent with the provisions and intent of this First Amendment.
3.    Section 3.4(c) (Supplemental Credits - Termination During the Plan Year)
of the Plan is hereby amended and restated in its entirety to read as follows:
(c)    Termination During the Plan Year. An Eligible Officer must be employed on
December 1 of the relevant Plan Year in order to receive the Supplemental Credit
called for by Section 3.4 (Supplemental Credits) for that Plan Year.
Notwithstanding the prior sentence, an Eligible Officer shall receive a pro-rata
Supplemental Credit if the Eligible Officer incurs a Separation from Service
before December 1 of any Plan Year under any of the following circumstances:
(1) after reaching Normal Retirement Date; (2) under circumstances that entitle
the Eligible Officer to receive benefits under the Officer Retention Plan;
(3) due to Disability or (4) due to the death of the Eligible Officer. The
pro-rata Supplemental Credit shall be calculated based on the time elapsed
between December 1 of the prior Plan Year and the date of the Eligible Officer's
Separation from Service as compared to 365 days and shall be credited to the
Eligible Officer's Supplemental Credit Account within thirty (30) days of



--------------------------------------------------------------------------------










the Eligible Officer's Separation from Service. For example, if an Eligible
Officer terminates employment on June 1, 2012 due to retirement, the Eligible
Officer will receive 50% of the Supplemental Credits for the 2012 Plan Year and
that amount will be credited to the Eligible Officer's Supplemental Credit
Account by July 1, 2012.
4.    Section 3.6 (Special Change In Control Provisions) of the Plan is hereby
amended and restated in its entirety to read as follows:


3.6    Reserved.
IN WITNESS WHEREOF, PNM Resources has caused this First Amendment to be executed
as of this _28__ day of _March________, 2012.


PNM RESOURCES, INC.
By:    /s/ Patrick Apodaca                 
Its:    Sr. V.P., General Counsel & Secretary     



